Case 9:19-bk-11573-MB   Doc 711 Filed 01/16/20 Entered 01/16/20 16:58:24   Desc
                         Main Document     Page 1 of 4
Case 9:19-bk-11573-MB   Doc 711 Filed 01/16/20 Entered 01/16/20 16:58:24   Desc
                         Main Document     Page 2 of 4
Case 9:19-bk-11573-MB   Doc 711 Filed 01/16/20 Entered 01/16/20 16:58:24   Desc
                         Main Document     Page 3 of 4
Case 9:19-bk-11573-MB   Doc 711 Filed 01/16/20 Entered 01/16/20 16:58:24   Desc
                         Main Document     Page 4 of 4
